Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 02/02/2022 overcomes the previously raised Claim Objections and 112b rejections, thus placing the application in condition for allowance.

Allowable Subject Matter
Claims 1-15 (15 claims total) are allowed.
The following is an examiner’s statement of reasons for allowance: 

As it was mentioned in the previous Office Action, the closest prior art are Thompson (US 2014/0263708), Flamme (US 6,070,539), Shivak (US 9,113,591), Trevino (US 2013/0144827), Colburn (US 5,033,397 and US 6,138,590), Coffee (US 4,467,961), Fick (US 5,931,882), Hahn (US 8,191,798), Wang (US 8,365,766), York (US 7,178,782), Boger (US 5,771,929), Davenport (US 5,070,909), Fisher (US 3,386,461) and Bey (US 9,933,089). Thompson, Flamme, Shivak, Trevino, Colburn, Coffee and Fick teaches of various examples of agricultural implement systems (fertilizer dispensing/irrigation systems) comprising at least a supply tank, dispensing/row units, valves, pumps and sensors to control the agricultural operation with similar structure to applicant's general invention. Notice that these systems lack the features of the Wang, York, Boger, Davenport, Fisher and Bey teaches of various examples of rotary ball valves that may be considered to be “offset” ball valves due to the inclusion of some fluid port or passage that is offset similar to a key feature of the claimed invention. However, notice that the closest prior art fails to disclose or render obvious the particular structure of the multiple openings of the offset ball valve and their configurable angle as claimed. Additionally, notice that modifying the references (see at least Wang) to have the claimed angle for the openings may render the device of the prior art inoperable for its intended function since it may not allow the valve to appropriately open and close the passages. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the implement (200) comprising the tank (250), the row units (210-217), the offset ball valve (1950) having the cylindrically shaped multiple openings/bores (1951,1953) with the configurable angle (1758), the outlet (1930), the pump (254), the inlet (1602), the first passage (1914) and the second passage (1922) in combination with all the limitations as claimed in claims 1-15 and as shown in at least Figs. 2 and 16-20 of the application. Additionally, the Office notes that the claims of the parent application 15/763,036 (US 10,863,667) contains some overlap in the scope of the claims of the current application (in particular details of the offset ball valve). However, the claims of the current application contains sufficiently distinct claimed subject matter as compared to the claims of the parent to avoid a Double Patenting rejection.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753